DETAILED ACTION
This Office action for U.S. Patent Application No. 16/904,032 is responsive to communications filed 6 April 2021, in reply to the Non-Final Rejection of 6 January 2021.
Claims 1, 3, 5–10, 12, and 14–24 are pending, of which claims 21–24 are new.
In the prior Office action, the specification was objected to as having a non-descriptive title.  Claims 1, 4, 5, 7, 9, 10, 13, 14, 16, and 18–20 were rejected under 35 U.S.C. § 102(a)(1) as anticipated by U.S. Patent No. 5,247,357 A (“Israelsen”).  Claims 2, 3, 11, and 12 were rejected under 35 U.S.C. § 103 as obvious over Israelsen over U.S. Patent Application Publication No. 2004/0047415 A1 (“Robert”).  Claims 6 and 15 were rejected under 35 U.S.C. § 103 as obvious over Israelsen in view of U.S. Patent Application Publication No. 2017/0048538 A1 (“Wahadaniah”).  Claims 8 and 17 were rejected under 35 U.S.C. § 103 as obvious over Israelsen in view of U.S. Patent Application Publication No. 2005/0074061 A1 (“Ribas-Corbera”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the specification have been considered.  The replacement title is entered.

Response to Arguments
Applicant’s arguments, see pp. 11–12, filed 6 April 2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Allowable Subject Matter
Claims 1, 3, 5-–10, 12, and 14–24 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are amended to recite obtaining motion vector information of two non-rectangular partitions of a video, selecting one of two ranges within the first non-rectangular partition based on a threshold, and calculating a set of prediction samples by weighing samples of the chosen range.  Upon further search and consideration, U.S. Patent Application Publication No. 2018/0131943 A1 (“Park”) is considered the closest prior art.  Park discloses selecting a portion of a block neighboring a current block as a motion vector predictor for use as a weighted sum with the motion vector of the current block.  Park ¶ 0007.  The specific area where the weighted sum will be applied to the current block may depend on characteristics of the current block and the neighboring block (¶ 0129), including applying the weighted sum over a larger area if the difference between the motion vectors of the current block and weighted block is larger than a threshold (¶ 0134), similar to the claimed weighting the larger first and third areas if the motion vector difference is greater than a given parameter.  The portion of the neighboring block may be non-rectangular (¶ 0126), comparable to the claimed first or second partition having a non-rectangular shape.  However, in Park, the current block as a whole is used, not a non-rectangular portion thereof.  As such, Park does not disclose obtaining first and second motion vector information of the first and second partitions, both partitions having a non-rectangular shape.  While non-rectangular or geometric motion vector partitioning is known in the art, replacing the Park block-based motion prediction with a geometric motion prediction would change the principle of operation of Park.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2012/0147961 A1
U.S. Patent Application Publication No. 2007/0009044 A1
U.S. Patent Application Publication No. 2011/0200111 A1
U.S. Patent Application Publication No. 2016/0182915 A1
U.S. Patent Application Publication No. 2015/0117540 A1
U.S. Patent Application Publication No. 2004/0047415 A1
U.S. Patent No. 6,037,988 A
U.S. Patent Application Publication No. 2017/0118479 A1
U.S. Patent Application Publication No. 2014/0049607 A1
U.S. Patent Application Publication No. 2013/0301716 A1
U.S. Patent Application Publication No. 2013/0216147 A1
U.S. Patent Application Publication No. 2004/0151247 A1
U.S. Patent No. 6,208,690 B1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487